 Case 3:20-cv-00327-RJD Document 14 Filed 05/08/20 Page 1 of 2 Page ID #187



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

LISA MAXTON, and JON MAXTON                       )
                                                  )
        Plaintiffs,                               )      Cause No.: 3:20-cv-327
                                                  )
v.                                                )
                                                  )
NOVARTIS PHARMACEUTICALS                          )
CORPORATION,                                      )
                                                  )
                                                  )
        Defendant.                                )

                 MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

       Comes now the Plaintiffs, Lisa Maxton and Jon Maxton, by their undersigned

attorneys, Freeark, Harvey & Mendillo, P.C., and for their Motion for Leave to File

Amended Complaint, states:

       1.      That the plaintiffs wish to file an amended complaint to reflect its voluntary

dismissal without prejudice of Defendants Novartis Corporation, Novartis AG, Novartis

Institutes for Biomedical Research, Inc., and Novartis Vaccines and Diagnostics, Inc.

       2.      That a copy of the proposed Amended Complaint is attached hereto as

Exhibit “A”.

       3.      That the Plaintiffs’ Amended Complaint is in response, in part, to the

Defendants’ Motion to Dismiss.

       WHEREFORE, Plaintiffs, Lisa Maxton and Jon Maxton, respectfully request the

Court to enter an Order allowing them to file their Amended Complaint instanter and for

such other and further relief as the Court deems appropriate.
 Case 3:20-cv-00327-RJD Document 14 Filed 05/08/20 Page 2 of 2 Page ID #188




                                          FREEARK, HARVEY & MENDILLO, P.C.



                                   BY:    /s/Michael P. Murphy
                                          MICHAEL P. MURPHY #6205294
                                          115 W. Washington Street, P.O. Box 546
                                          Belleville, IL 62222-0546
                                          618-233-2686 – 618-233-5677 (fax)
                                          mmurphy@freeark.com
                                          ATTORNEY FOR PLAINTIFFS


                                  PROOF OF SERVICE

       The undersigned certifies that a copy of the foregoing document was filed
electronically with the Clerk of the District Court by using the CM/ECF system, and
served upon all the attorneys of record of all parties by electronic service on this 8th day
of May, 2020.


                                          /s/Michael P. Murphy
                                          Michael P. Murphy




                                             2
